



 
March 29, 2005
 
Via Fax: 407-438-8949
 
Messrs. Michael J. O’Donnell
and Joseph J. Raymond, Jr.
Members of ALS, LLC
c/o Advantage Services Group, LLC
27 North Summerlin Avenue
Orlando, FL 32801
 
Re:    Termination of Management Agreement
 
Dear Messrs. O’Donnell and Raymond, Jr.:
 
The purpose of this letter is to confirm our understanding that Stratus Services
Group, Inc. (“Stratus”) and ALS, LLC (“ALS”) have mutually agreed to terminate
the Management Agreement between the parties dated as of February 2, 2005 and
that all of the provisions of such agreement are hereby null and void and of no
further force or effect.
 
This letter is also intended to confirm our understanding that the Outsourcing
Agreement dated August 13, 2004 between Stratus and ALS is hereby reinstated on
its original terms except that:
 
(i) The penultimate sentence of Section 3 is hereby revised to read in its
entirety as follows:
 
The fee shall be equal to 3% of what the payroll for the California branches of
Stratus would have been over that period of time.
 
(ii) The following sentence is hereby added to the end of Section 3.
 
No termination fee will be payable if Stratus terminates the agreement solely
with respect to business done outside of the State of California (the
“Non-California Business”); provided, however, that if Stratus terminates the
agreement with respect to the Non-California Business, it will reimburse ALS for
reasonable costs and expenses incurred by it in connection with taking on the
Non-California Business and such termination of the Non-California Business.
 
(iii) Section 8 hereof is hereby amended and restated in its entirety as set
forth in Exhibit A hereto.
 
(iv) Exhibit A to the Outsourcing Agreement is hereby amended to add thereto the
States of New Jersey, Delaware, Pennsylvania, Maryland, New York, Massachusetts
and Texas. The billing rate for such services in such states shall be at the
rates set forth on Exhibit E of the Management Agreement. Compensation shall be
payable under the Outsourcing Agreement as if it had been in effect during all
periods after its effective date of August 13, 2004; provided, however, that
such compensation shall be payable in accordance with the rates set forth on
Exhibit E to the Management Agreement, and any amount paid by Stratus to ALS
under the Management Agreement shall be credited against amounts owed under the
Outsourcing Agreement.
 


     1  

--------------------------------------------------------------------------------

 


ALS and Stratus further agree that the individuals identified on Exhibit B
hereto shall remain as employees of ALS (the “Transition Employees”) for a
period that will not last beyond the date of the earlier of (a) the termination
of the Non-California Business or (b) the termination of the Outsourcing
Agreement, and that ALS and Stratus will enter into a Transition Agreement which
will provide, among other terms that the parties may agree to, that Stratus will
be responsible for paying any commissions owed to such Transition Employees for
sales made on behalf of Stratus and will reimburse the Transition Employees for
reasonable business expenses incurred with respect to sales activities
undertaken with respect to the business of Stratus.
 
This Agreement may be executed in one or more counterparts, each of which shall
be an original but all of which shall be deemed to be one and the same
instrument.
 
Kindly confirm your agreement to the above by signing below and returning a copy
to the undersigned.
 

 
Very truly yours,
 
Stratus Services Group, Inc.
 
By: /s/ Joseph J. Raymond
     
Joseph J. Raymond
 
Chairman and CEO



AGREED TO AND ACCEPTED BY:
 
ALS, LLC
By: /s/ Michael J. O’Donnell    
Michael J. O’Donnell
WITNESS:

Title: CEO    
WITNESS:
By: /s/ Joseph J. Raymond    
Joseph J. Raymond, Jr.
 
Title:    
 



 


     2  

--------------------------------------------------------------------------------

 


EXHIBIT A


 
Section 8. INVOICING of the OUTSOURCING AGREEMENT shall be replaced in its
entirety with the following:
 
8.    INVOICING
 
ADVANTAGE’s invoices to STRATUS will be rendered weekly. Except as noted below,
all invoices shall be billed directly to STRATUS and not to STRATUS clients.
Client will receive invoices from STRATUS.
 
ADVANTAGE’s billings to STRATUS shall be in ADVANTAGE’s standard format, which
is set forth on Exhibit D attached hereto, the general form of which STRATUS
hereby acknowledges. STRATUS shall, upon receipt of each ADVANTAGE weekly
invoice, forward a check or checks representing one hundred percent (100%) of
the invoiced amount, which checks ADVANTAGE shall deposit according to the
schedule of 25% on the Due Date, Friday, 25% the following Monday, 25% the
following Tuesday, and 25% the following Wednesday, or such other times as to
which the parties shall mutually agree. In consideration for extending the
terms, and in order for ADVANTAGE to evaluate continuing such terms, STRATUS
will provide financial information acceptable to ADVANTAGE.
 
In the event that STRATUS defaults on any of its payment obligations hereunder
to ADVANTAGE by not paying same as noted above, (“Payment Default”), ADVANTAGE
shall simultaneously deliver, to STRATUS and to Capital Temp Funds or any
successor lender thereto (the “Lender”), a Notice of Default (Email to Jeffrey
Raymond, the Lender, and Michael Maltzman is considered notice). STRATUS shall
have eight (8) business hours to cure such Notice of Default. If STRATUS does
not cure same, the Lender will direct payment of funds to ADVANTAGE, to cover as
much of STRATUS’ Payment Default as can be paid from STRATUS’ Available Amount
under its Line of Credit with the Lender. The Lender will make such direct
payment of funds available to ADVANTAGE until the Payment Default has been
cured, and for a period of thirty (30) days thereafter. Further subject to the
consent of the Lender, in the event that Stratus defaults on any of its payment
obligations hereunder, Advantage shall have the right to bill Stratus Clients
directly for any outstanding receivables or any future receivables due to
Advantage. Stratus will use its best efforts to obtain such Lender consent;
provided, however, that “best efforts” shall not be construed as requiring the
payment of any compensation to the Lender (other than that which is otherwise
owed to the Lender by Stratus).
 


 


 


     3  

--------------------------------------------------------------------------------

 


EXHIBIT B
 
Bryan Smith
Richard Jacoby
Regina Pritchard
Michelle Mills
.
Thomas Henckel
 


 


 



    4  

--------------------------------------------------------------------------------


